Per Curiam.
We think that the intention of the' legislature in the passage of sections 1, 2, 3 and 5 of the act assailed (laws 3907, ch. 82) was to prevent manufacturers, wholesalers or jobbers of intoxicating liquors, or their agents, from *450selling or being interested in the sale of intoxicating liquors at retail, and not to prohibit an occasional sale of liquor by a retailer in a quantity in excess of an ordinary retail sale.- Reusch is not charged with having made a sale at retail, but with having made a sale at wholesale, Avhich is not Avithin the inhibition of the laAV.
Having reached this conclusion, it is unnecessary to consider the question of the constitutionality of the act.
Prisoner discharged.
Judgment accordingly.